The claims of the plaintiff are set forth at length in the complaint. The defendant, Basanta, denies numerous allegations of the complaint and then proceeds to set forth an affirmative defense. To this affirmative defense the plaintiff demurs.
It may be that some of the claims of the plaintiff upon the demurrer are sound; but in the absence of evidence disclosing the whole defense or part of the defense of this defendant, the court cannot hold as a question of law that the defense to which the demurrer is addressed is not in whole or in part a sufficient defense to the cause of action and prayers for relief set forth in the complaint.
   The demurrer is overruled.